Case: 12-15427   Date Filed: 01/02/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15427
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:11-cv-00290-MP-CAS



TONYA L. SIMMONS,

                                                           Plaintiff-Appellant,

                                 versus

WARDEN,
RODNEY KING,
Officer,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (January 2, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-15427      Date Filed: 01/02/2014    Page: 2 of 3


      Tonya Simmons, a federal prisoner, appeals the dismissal of her amended

complaint that her constitutional rights were violated by the Warden of the Federal

Correctional Institute in Tallahassee, Florida, and a prison guard, Rodney King.

See 28 U.S.C. § 1331; Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388, 91 S. Ct. 1999 (1971). The district court dismissed

Simmons’s complaint for failure to state a claim upon which relief may be granted.

See 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm.

      The district court did not err by dismissing Simmons’s complaint. Simmons

failed to “state a claim to relief that is plausible on its face,” that is, from which the

district court could “draw the reasonable inference” that King violated Simmons’s

constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

1949 (2009) (internal quotation marks omitted). Simmons alleged that she was

defamed when King imitated her “pigeon-toed walk” and waved his arms while

making “monkey sounds,” but “[d]efamation, by itself, is . . . not a constitutional

deprivation,” Siegert v. Gilley, 500 U.S. 226, 233, 111 S. Ct. 1789, 1794 (1991).

Simmons complained that King’s conduct violated the First Amendment, but

Simmons failed to allege that she was punished for or prevented from engaging in

a constitutionally protected expression. See U.S. Const. Amend. I. Simmons also

complained that King discriminated against her based on her disability in violation

of her right to equal protection under the Fourteenth Amendment, but Simmons


                                            2
               Case: 12-15427     Date Filed: 01/02/2014    Page: 3 of 3


failed to allege that King’s conduct resulted in a “deprivation . . . of [any] liberty or

property interest guaranteed by the Constitution,” Emory v. Peeler, 756 F.2d 1547,

1553 (11th Cir. 1985). See Harris v. Ostrout, 65 F.3d 912, 916 (11th Cir. 1995)

(recognizing that a prisoner’s allegations that he had been twice cited for

disciplinary violations because of his race and had his recreational privileges

suspended as a result “state[d] a[] . . . Fourteenth Amendment equal protection

claim”). Simmons further complained that King “hurt” her feelings and made her

“angry and depressed,” but we cannot say that her injuries are objectively and

sufficiently serious to constitute cruel and unusual punishment under the Eighth

Amendment. See Boxer X v. Harris, 437 F.3d 1107, 1111 (11th Cir. 2006).

      We AFFIRM the dismissal of Simmons’s complaint.




                                            3